                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


NICOLE SULLIVAN,

                  Plaintiff,

      v.                                          Case No. 18-cv-712-pp

NANCY BERRYHILL,
Commissioner of the Social Security Administration

                  Defendant.


  ORDER APPROVING JOINT MOTION FOR REMAND (DKT. NO.17), AND
  REMANDING CASE FOR FURTHER PROCEEDINGS UNDER SENTENCE
                  FOUR OF 42. U.S.C. §405(g)


      On December 10, 2018, the parties filed a joint motion for remand for

further proceedings pursuant to sentence four of 42 U.S.C. §405(g). Dkt. No.

17. The court GRANTS the motion for remand, and ORDERS that:

      The case is REMANDED to the Commissioner of Social Security. On

judicial remand, the Appeals Council will remand this case to an

administrative law judge with instructions to offer the plaintiff an opportunity

for a new hearing where she may present additional evidence and arguments.

The ALJ will update the record and reassess the severity of the plaintiff’s

impairments and provide rationale for the severity assessment. The ALJ will

reassess the medical opinion evidence, and provide appropriate explanation for

the weight given to those opinions. If the case proceeds past step three of the




                                        1
sequential evaluation, the ALJ will reassess the residual functional capacity

and, as needed, obtain supplemental vocational expert testimony

to clarify the effect of the reassessed limitations on the plaintiff’s occupational

base.

        Dated in Milwaukee, Wisconsin this 11th day of December, 2018.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         2
